In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                            No. 07-19-00367-CV


                    IN THE INTEREST OF E.O., E.S., AND E.V., CHILDREN

                           On Appeal from the 137th District Court
                                   Lubbock County, Texas
        Trial Court No. 2016-522,633, Honorable Kelley Tesch, Associate Judge Presiding

                                           November 20, 2019

                                   MEMORANDUM OPINION
                         Before QUINN, C.J., and PIRTLE and PARKER, JJ.

        Mother1 attempts to appeal the Final Order in Suit Affecting the Parent-Child

Relationship and Order of Termination. Now pending before this Court is Mother’s motion

for an extension of time to file her notice of appeal. We deny the motion and dismiss the

appeal for want of jurisdiction.


        The Department of Family and Protective Services sued for conservatorship of

Mother’s children, E.O., E.S., and E.V., and to terminate Mother’s parental rights. On

April 11, 2018, the associate judge signed an order appointing the Department as sole



        1  To protect the children’s privacy, we will refer to appellant as “Mother” and to the children by their
initials. TEX. FAM. CODE ANN. § 109.002(d) (West Supp. 2018); TEX. R. APP. P. 9.8(b).
permanent managing conservator of E.O. and terminating Mother’s parental rights to E.S.

and E.V. No request for de novo hearing was filed. Consequently, Mother’s notice of

appeal was due within twenty days after the order was signed, by May 1, 2018. TEX. R.

APP. P. 26.1(b), 28.4; TEX. FAM. CODE ANN. § 201.2041(a) (West 2014). On October 23,

2019, Mother filed a notice of appeal and the pending motion for extension.


       In her motion, Mother claims she did not timely file a notice of appeal because she

“did not acquire actual knowledge of the judgment until the summer of 2019.” Mother

alleges she asked her trial counsel to appeal if her parental rights were terminated. She

claims that her trial counsel received notice of the order on the day it was signed but did

not file an appeal or notify her of the order.


       We have no authority to grant Mother an almost eighteen-month extension to file

her notice of appeal. We may grant a fifteen-day extension when an appellant reasonably

explains the need for an extension. TEX. R. APP. P. 26.3, 10.5(b). Further, an appellant

may gain up to an additional ninety days to file a notice of appeal if the appellant did not

timely receive notice or acquire actual knowledge of a judgment. TEX. R. APP. P. 4.2.

And, an appellant may file a notice of appeal within six months after a judgment is signed

in a restricted appeal. TEX. R. APP. P. 26.1(c), 30. Nothing in the appellate rules, however,

allows us to extend the notice deadline any further.


       Having no authority to grant Mother’s motion for extension, we deny the motion.

Because Mother’s late notice of appeal did not invoke this Court’s jurisdiction, we dismiss

her appeal for want of jurisdiction. TEX. R. APP. P. 42.3(a).


                                                         Per Curiam

                                                 2